         Case
          Case1:21-cr-00120-PGG
               1:21-cr-00120-PGG Document
                                  Document32-1
                                           33 Filed
                                               Filed06/11/21
                                                     06/09/21 Page
                                                               Page11ofof55




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America,

                   v.                                                   [PROPOSED]
                                                                        XXXXXXXXX
                                                                     PROTECTIVE ORDER
 Michael Williams,
                                                                      S1 21 Cr. 120 (PGG)
                              Defendant.


        Upon the application of the United States of America and the above-captioned defendant

having requested discovery under Fed. R. Crim. P. 16(a)(1)(E), the Court hereby finds and orders

as follows:

        WHEREAS, the Government intends to disclose to the defendant documents, objects, and

information, including recordings and electronically stored information (“ESI”), pursuant to

Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “Disclosure Material”;

        WHEREAS, the Government’s Disclosure Material may include confidential information

(“Confidential Information”) that may (i) affect the privacy interests of individuals and entities;

(ii) expose sensitive personal or business information; (iii) impede or jeopardize law enforcement

efforts; or (iv) present a risk of prejudicial pretrial publicity;

        WHEREAS, the Government’s Disclosure Material also may include particularly

sensitive information (“Sensitive Information”) that requires additional protections because it (i)

is not authorized to be disclosed to the public; or (ii) may pose immediate safety risks to

individuals; and
        Case
         Case1:21-cr-00120-PGG
              1:21-cr-00120-PGG Document
                                 Document32-1
                                          33 Filed
                                              Filed06/11/21
                                                    06/09/21 Page
                                                              Page22ofof55




       WHEREAS, the entry of a protective order in this case will permit the Government

expeditiously to produce Disclosure Material without further litigation or the need for substantial

redactions, and will afford the defense prompt access to such materials, in substantially unredacted

form, which will facilitate the preparation of the defense;

       IT IS HEREBY ORDERED:

       1. There is good cause for entry of a protective order and the provisions set forth herein.

       2. Confidential Information or Sensitive Information so designated by the Government,

including any copies thereof or excerpts therefrom, shall not be disclosed by the defendant or

defense counsel, including any successor counsel (collectively, “the defense”), other than as set

forth herein, and shall be used by the defense solely for purposes of defending this action. All

Confidential Information or Sensitive Information possessed by the defense shall be maintained in

a safe and secure manner.

       3. Confidential Information may be disclosed by the defense to:

           a. The defendant;

           b. The following persons (hereinafter, “Designated Persons”):

                    i. investigative, paralegal, secretarial, clerical, and other personnel

                       employed or retained by defense counsel;

                   ii. independent expert witnesses, investigators, or advisors retained by

                       defense counsel in connection with this action; and

                  iii. potential witnesses for purposes of defending this action.

           c. Such other persons as hereafter may be authorized by the Court.

All Designated Persons to whom Confidential Information is disclosed in accordance with this

provision shall be subject to the terms of this Order. To the extent Confidential Information is



                                                 2
        Case
         Case1:21-cr-00120-PGG
              1:21-cr-00120-PGG Document
                                 Document32-1
                                          33 Filed
                                              Filed06/11/21
                                                    06/09/21 Page
                                                              Page33ofof55




disclosed to any Designated Persons, defense counsel shall first provide each Designated Person

with a copy of this Order and instruct such Designated Person(s) that they are bound by the terms

of this Order. Defense Counsel shall make reasonable efforts to maintain a record of what

Confidential Information has been disclosed to Designated Persons pursuant to this Order.

       4. Sensitive Information shall be subject to all protections afforded Confidential

Information under this Order. Notwithstanding the foregoing, Sensitive Information may be

disclosed by defense counsel to the defendant only in the presence of defense counsel, whether

physical or virtual, for purposes related to this case. The defendant shall not maintain, retain, or

keep copies of Sensitive Information outside of defense counsel’s presence.

       5. Unless authorized in writing by the Government or by an order of this Court, no

Sensitive Information, or information derived therefrom, shall be filed publicly whether excerpted

within a filing or as an attachment to a filing. Any filings incorporating, containing, or referencing

Sensitive Information shall be redacted and/or filed under seal.

       6. The Government may designate Disclosure Material, in whole or in part, as

Confidential or Sensitive Information by (i) communicating such designation in writing to defense

counsel by email or other method, or (ii) labeling such Disclosure Material as “Confidential” or

“Sensitive.”   In the event of any dispute as to the Government’s designation of particular

Disclosure Material as Confidential or Sensitive Information, the parties shall meet and confer

regarding such dispute, without prejudice to a subsequent application by defense counsel seeking

de-designation of such material by the Court.         Absent a contrary order of this Court, the

Government’s designation of Disclosure Material as Confidential or Sensitive Information shall

be controlling.




                                                  3
         Case
          Case1:21-cr-00120-PGG
               1:21-cr-00120-PGG Document
                                  Document32-1
                                           33 Filed
                                               Filed06/11/21
                                                     06/09/21 Page
                                                               Page44ofof55




        7. The defense shall not post any Confidential or Sensitive Information on any Internet

site or network site to which persons other than the parties hereto have access, and shall not

disclose any Confidential or Sensitive Information to the media or any third party, except as set

forth herein. Subject to the restrictions applicable to Sensitive Information set forth herein, this

provision shall not prevent the filing of any Disclosure Material for purposes of any judicial

proceeding in this action.

        8. The Government may authorize, in writing, disclosure of Confidential or Sensitive

Information beyond that otherwise permitted by this Order without further Order of this Court.

        9. This Order does not prevent the disclosure of any Disclosure Material in any judicial

proceeding in this action, or to any judge or magistrate judge, for purposes of this action. All

public filings containing Disclosure Material, or any information derived therefrom, shall

separately comply with the privacy protection provisions of Federal Rule of Criminal Procedure

49.1.

        10. Except for Disclosure Material that has been made part of the record of this case, the

defense shall return to the Government, or securely destroy or delete, all Confidential or Sensitive

Information within thirty (30) days of the expiration of the period for direct appeal from any verdict

in the above-captioned case; the period of direct appeal from any order dismissing any of the

charges in the above-captioned case; the granting of any motion made on behalf of the Government

dismissing any charges in the above-captioned case; or the expiration of any retention period




                                                  4
         Case
          Case1:21-cr-00120-PGG
               1:21-cr-00120-PGG Document
                                  Document32-1
                                           33 Filed
                                               Filed06/11/21
                                                     06/09/21 Page
                                                               Page55ofof55




mandated by governing rules of professional responsibility applicable to the defense, whichever

date is later.

        11. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.

        12. This Order may be signed in counterparts and transmitted by facsimile and/or electronic

copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.

AGREED AND CONSENTED TO:

    AUDREY STRAUSS
    United States Attorney
    Southern District of New York


By: ____________________________________                        Date: __June 9, 2021_______
    Ni Qian
    Jarrod L. Schaeffer
    Assistant United States Attorneys


By: ____________________________________                              June 8, 2021
                                                                Date: ____________________
     Andrew Dalack, Esq.
     Counsel for Michael William



SO ORDERED:

Dated: New York, New York
             11
       June _____, 2021


                                             THE HONORABLE PAUL G. GARDEPHE
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF NEW YORK



                                                 5
